Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-14, Species B, claim 3, and Species D, claim 6 in the reply filed on 04/20/2021 is acknowledged.  The traversal is on the ground(s) that it would not be unduly burdensome for the Office to search species B and C as well as D and E.  This is not found persuasive because the species are so divergent as to require separate text and keyword searches.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 4, 7 and 15-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/20/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5, 6, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komiyama et al. (EP1728774, hereinafter referred to as Komiyama).
Regarding claim 1, Komiyama discloses a composite carbide composition comprising (see Komiyama at [0009], disclosing an oxide-bonded silicon carbide material) silicon carbide (SiC) particles (see Komiyama at [0009], disclosing the oxide-bonded silicon carbide material comprises crystal particles of silicon carbide); and a silica interparticle phase covalently bonded to the SiC particles (see Komiyama at [0009], disclosing the crystal particles of silicon carbide are bonded via an oxide containing silicon dioxide as a main component). 
Regarding claim 5, Komiyama discloses the silica interparticle phase bridges the SiC particles (see Komiyama at [0009], disclosing the crystal particles of silicon carbide are bonded via an oxide containing silicon dioxide as a main component). 
Regarding claim 6, Komiyama discloses the SiC particles have a bi-modal particle size distribution (see Komiyama at [0025], disclosing the silicon carbide particles are a mixture of aggregates having substantially a large particle diameter of 50 to 200 micrometers and fine particles are more preferably 0.05 micrometers to 1 micrometer, which correlates to 50 nanometers to 1,000 nanometers).
Regarding claim 8, Komiyama discloses the SiC particles comprise a mixture of SiC microparticles and SiC nanoparticles (see Komiyama at [0025], disclosing the silicon carbide particles are a mixture of aggregates having substantially a large particle diameter of 50 to 200 micrometers and fine particles are more preferably 0.05 micrometers to 1 micrometer, which correlates to 50 nanometers to 1,000 nanometers).
Regarding claim 9, the SiC nanoparticles constitute 10-70 weight percent of the SiC particles (see Komiyama at [0029], disclosing the silicon carbide material comprises 15 to 45 mass percent of silicon carbide particles more preferably having a particle size 0.05 micrometers to 1 micrometer, which correlates to 50 nanometers to 1,000 nanometers).
Claim(s) 1, 6, and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonntag et al. (EP2138474, hereinafter referred to as Sonntag).
Regarding claim 1, Sonntag discloses a composite carbide composition comprising (see Sonntag at [0023], disclosing a silicon carbide ceramic material) 
Regarding claim 6, Sonntag discloses the SiC particles have a bi-modal particle size distribution (see Sonntag at [0023], disclosing the silicon carbide ceramic material comprises silicon carbide particles having at least bimodal particle size distributions with at least one fraction of small SiC particles and at least one fraction of large SiC particles).
Regarding claim 8, Sonntag discloses the SiC particles comprise a mixture of SiC microparticles and SiC nanoparticles (see Sonntag at [0019]-[0020], disclosing the average grain size of the small SiC grains in the ceramic material is between 0.5 micrometers to 6 micrometers, which corresponds with 500 nanometers to 6,000 nanometers, while the average grain size of the large SiC particles is between 50 to 800 micrometers).
Regarding claim 9, Sonntag discloses the SiC nanoparticles constitute 10-70 weight percent of the SiC particles (see Sonntag at [0020], disclosing the small grain portion represents 30-60% by weight).
Regarding claim 10, Sonntag discloses the SiC nanoparticles constitute 20-60 weight percent of the SiC particles (see Sonntag at [0020], disclosing the small grain portion represents 30-60% by weight).
Regarding claim 11, Sonntag discloses the composite carbide composition of claim 1 having density greater than 80 percent theoretical density of SiC (see Sonntag at Page 9, Examples 1-14, disclosing examples of silicon carbide composites with a density greater than 80% of the theoretical density of SiC, which is 3.21 g/mol). 
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benner et al. (US2040236, hereinafter referred to as Benner).
Regarding claim 1, Benner discloses a composite carbide composition comprising silicon carbide (SiC) particles and a silica interparticle phase covalently bonded to the SiC particles (see Benner at Col. 1, lines 48-55 and Col. 2, lines 1-6, disclosing silicon carbide refractories are formed by mixing silicon carbide grain with a binder such as some form of clay or other silicate (with or without the use of a temporary binder) and firing the article at a temperature which vitrifies the binder. It is customary to burn this class of refractories in a fuel fired kiln operating at from 1250° C. to 1500° C. Under such conditions there is always oxidation of some of the silicon carbide to silica. In practice this formation of silica has been beneficial, as it is the combination of this film of silica surrounding each 
Regarding claim 3, Benner discloses the silica interparticle phase exhibits a fiber morphology (see Benner at Col. 3, lines 63-68, disclosing the pores are apparently partially sealed by fusion of the bond in situ, and microscopic examination frequently (particularly when the bond contains silica) also shows a characteristic structure resembling closely packed cobwebs in the pores of the piece). Examiner notes that a characteristic structure resembling closely packed cobwebs exhibits a fiber morphology. 
Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by His et al. (US20090305017, hereinafter referred to as His).
Regarding claim 1, His discloses a composite carbide composition comprising silicon carbide (SiC) particles and a silica interparticle phase covalently bonded to the SiC particles (see His at the Abstract, disclosing the invention relates in particular to a recrystallized silicon carbide foam impregnated with silicon). 
Regarding claim 14, His discloses the composite carbide composition of claim 1 having an average pore size of 1-20 micrometers (see His at [0075], disclosing the average size of the intergranular pores of the foam is greater than 8 .
Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US20080057268, hereinafter referred to as Lu).
Regarding Claim 1, Lu discloses a composite carbide composition comprising silicon carbide (SiC) particles and a silica interparticle phase covalently bonded to the SiC particles (see Lu at [0008], disclosing high-strength glass-bonded ceramic materials such as glass-bonded ceramics such as SiC and Si—SiC composites).
Regarding Claim 13, Lu discloses the silica interparticle phase comprises alkali metal (see Lu at [0022], disclosing glass families of particular interest for use as bond agents include alkali aluminosilicate).
Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Komiyama et al. (EP1728774, hereinafter referred to as Komiyama).
Regarding claim 1, Komiyama discloses the limitations of claim 1 as discussed above. 
Regarding claim 12, Komiyama discloses the limitations of claim 1 as discussed above. Komiyama does not explicitly disclose the composite carbide composition has a compressive strength of at least 50 MPa, however, this is an 
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Conclusion
Although not relied upon to form the basis of a rejection, Applicant should be aware of Kazuhiro et al. (JP3368960, with reference to machine translation via Google Patents, hereinafter referred to as Kazuhiro).
Kazuhiro is directed towards a SiC-based refractory which contains 60% by weight or more of silicon carbide and 15% by weight or less of cristobalite, the cristobalite exists in the grain boundary (see Kazuhiro at [0007] from machine translation via Google Patents). Examiner notes that cristobalite is a form of silica. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731